                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Kelvin Lacey,                         )
                                      )
                Plaintiff,            )
                                      )       ORDER ADOPTING JOINT STIPULATION
       vs.                            )       TO EXTEND MOTION DEADLINES
                                      )
Nabors Completion & Production        )
Services; and C&J Spec-Rent           )
Services, Inc., d/b/a C&J Energy      )       Case No. 1:18-cv-244
Services,                             )
                                      )
                Defendants.           )


       On February 26, 2019, the parties filed a Joint Stipulation to Extend Motions Deadlines. The

court ADOPTS the parties’ stipulation (Doc. No. 27). Defendants’ motion to dismiss and

supporting brief are due by March 15, 2019. It may be filed with this court order the Bankruptcy

Court for the Southern District of Texas. Plaintiff’s response to defendants’ motion is due by April

15, 2019, or as otherwise provided for in the Bankruptcy rules if filed with the Bankruptcy Court

for the Southern District of Texas.

       IT IS SO ORDERED.

       Dated this 27th day of February, 2019.


                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
